     Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 1 of 9



            IN THE UNITED STATES DISTRICT COURT
         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                      WESTERN DIVISION


ROBERT H. DARVILLE, et al.                                     PLAINTIFFS


v.                                CIVIL ACTION NO. 5:20cv180-DCB-MTP



N. FORREST GERMANY, et al.                                    DEFENDANTS



                     MEMORANDUM OPINION AND ORDER

     THIS MATTER is before the Court on a Motion to Dismiss/Stay

[ECF No. 21] (the “Motion”) filed by Defendant Denbury Onshore,

LLC (“Denbury”).   Having considered the Motion, the response in

opposition, the other submissions of the parties, and applicable

statutory and case law, and being otherwise informed in the

premises, the Court finds as follows:

                             I. BACKGROUND

     The Plaintiffs allege that they are the owners of undivided

royalty and mineral interests in oil and gas production in the

McComb Field Unit, Pike County, Mississippi (the “Unit”). [ECF No.

1-1] (“Second Amended Complaint”) ¶ 3.       Denbury claims to be the

current operator of the Unit.     Motion [ECF No. 21 ¶ 1].      The

parties do not dispute that one of the Unit’s unitized intervals,

the “C” sand, was not included in the tract participation factors

                                    1
       Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 2 of 9



in a Mississippi State Oil and Gas Board (the “Board”) Order

issued in 1998.     The 1998 Order required the operator to

recalculate all tract participation factors, if the operator

achieved any production from the “C” sand in the future.           Board

Order No. 188-98 filed June 1, 1998 [ECF No. 1-1 at 30-40]. 1

       The Plaintiffs claim that Denbury began producing oil from

the “C” sand in April 2006 and failed to reallocate the tract

factors in violation of the 1998 Order.         Second Amended Complaint

¶ 21; Memorandum Brief in Support of Response in Opposition to

Motion to Dismiss/Stay [ECF No. 32 at 2, 8].          Some fourteen years

later, on May 4, 2020, the Plaintiffs filed suit against the




1The   1998 Order provides in pertinent part:

     The Board finds that based on prior geological evidence
submitted to the Board production exists in the Lower Tuscaloosa
Field Unit in three separate sands which are referred to as the
“A,” “B,” and “C” sands. In the initial phase of the McComb Field
Unit there was some production from the “C” sand. The present
operator of the McComb Field Unit, E.B. Germany & Sons, Inc.,
plans to produce oil and gas only from the “A” and “B” sands of
the Lower Tuscaloosa Sand Oil Pool, McComb Field, Pike County,
Mississippi, and, therefore, tract factors for tract participation
in the 259 tracts within the McComb Field Unit are based upon “A”
and “B” sands only with no credit given for the “C” sand. In the
event operator of the McComb Field Unit achieves any production
from the “C” sand (Little Creek Sand) in the lower Tuscaloosa Sand
Oil Pool, McComb Field, Pike County, Mississippi, in the future,
operator of the McComb Field Unit will recalculate all unit tract
participation factors to include credit for the “C” sand. No
credit is given for the “C” sand at this time because there is no
production planned at the present time from the “C” sand.

Order ¶ 14 [ECF No. 1-1 at 39].
                                      2
     Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 3 of 9



defendants in the Circuit Court of Pike County, Mississippi. 2           The

Plaintiffs allege breach of contract, liability for statutory

interest on royalty proceeds, fraud and misrepresentation,

conversion, wrongful taking and concealment, civil conspiracy,

breach of the duty of good faith and fair dealing, joint and

several liability, fraudulent concealment, and punitive damages.

Second Amended Complaint ¶¶ 23-47 [ECF No. 1-1].

     Asserting diversity jurisdiction, Denbury removed the action

to this Court on September 14, 2020 (see Notice of Removal [ECF

No. 1]).   Thereafter, on December 8, 2020, Denbury filed a

petition with the Board to establish recalculated unit tract

participation factors for the “C” sand oil pools.        See Petition of

Denbury Onshore, LLC, Operator, to Establish Recalculated Unit

Tract Participation Factors to Include Credit for the “C” Sand Oil

Pools in the Unitized Formation of the McComb Field Unit, McComb

Field, Pike County, Mississippi, Docket No. 3-2021-D [ECF No. 21-

6] (the “Petition”).

     In its Motion to Dismiss/Stay, Denbury requests that the

Court “dismiss or stay this matter until the Plaintiffs exhaust




2 Denbury and Denbury Resources, Inc. are the only defendants that
remain in this lawsuit. The Court previously dismissed defendants
N. Forrest Germany, E.B. Germany & Sons, Inc., and E.B. Germany &
Sons, LLC [ECF No. 28]. The Court also dismissed defendant
Rosewood Partners, LLC. [ECF No. 36].

                                    3
      Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 4 of 9



their administrative remedies and the Board establishes the

recalculated tract factors for the Unit.”        Motion [ECF No. 21 ¶

9].   In its Reply Brief [ECF No. 35], Denbury no longer pursues a

dismissal; Denbury now asks that the Court stay this matter until

after the Plaintiffs exhaust their administrative remedies at the

Board, and the Board has recalculated the Unit’s tract factors.

Reply Brief to Plaintiffs’ Response to Its Motion to Dismiss/Stay

[ECF No. 35 at 11].

      The Plaintiffs oppose both a dismissal and a stay.         Response

in Opposition to Denbury’s Motion to Dismiss/Stay [ECF No 31].

The crux of the Plaintiffs’ argument in opposition is that there

is no adequate administrative remedy at the Board for the

Plaintiffs’ common law causes of action; the exhaustion doctrine

is therefore inapplicable.         [ECF No. 31 ¶¶ 1, 5].

                             II.    DISCUSSION

      As this Court noted in a prior decision, before a plaintiff

sues for activity subject to administrative agency review, the

plaintiff must seek relief from the agency charged with

regulating the activity.      Miller v. Miss. Res., LLC, 5:17-cv-41-

DCB-MTP, 2018 WL 934827, at *2 (S.D. Miss. Feb. 16, 2018)

(relying on State v. Beebe, 687 So. 2d 702, 704 (Miss. 1996)).

The instant case is substantively similar to the issues that the

Court considered in Miller.        As in Miller, the Court is

                                      4
    Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 5 of 9



confronted with a predicate issue that is subject to the Board’s

regulatory authority.    At the core of the instant case is the

recalculation of tract participation factors to include credit

for the “C” sand oil pools in the Unit.       The Court finds that the

Board has regulatory authority over such a determination.         Miss.

Code Ann. § 53-1-17(3) (the Board has the authority and the duty

to promulgate rules, regulations and orders that allocate

production proceeds among owners); Miss. Code Ann. § 53-3-101-119

(statutes addressing the unitization of oil and gas fields and

pools and providing for, among other things, the Board’s

authority to establish a compulsory unit); Miss. Code Ann. § 53-

3-105 (fieldwide tract participation factors must be approved by

an order of the Board); Miss. Code Ann. § 53-3-7 (the Board has

authority over pooling orders and agreements); Miss. Code Ann. §

53-3-109 (the Board has authority to amend an existing order).

Given that the Board has expertise in this specialized area and

regulatory authority to perform such a recalculation, the Court

sees no reason, legal or otherwise, to proceed with the

adjudication of this matter prior to the Board’s determination.

    The Plaintiffs suggest that “there is no reason why this

litigation and Denbury’s administrative proceeding cannot proceed

concurrently, with the Board’s ultimate determination of the

tract factors potentially to be used as a component of certain

damages.”   Response in Opposition [ECF No. 31 ¶ 6].       While the
                                 5
    Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 6 of 9



Court agrees that there is utility in permitting the Board to

determine the tract factors, the Court sees no advantage in

conducting concurrent proceedings at the Board and the district

court.   Concurrent proceedings likely would result in

inefficiencies, and possibly conflicts, which are completely

avoided by respecting the principles of administrative

exhaustion.   The United States Supreme Court befittingly

explains:

        A primary purpose [of administrative exhaustion] is,
    of course, the avoidance of premature interruption of
    the administrative process. The agency, like a trial
    court, is created for the purpose of applying a statute
    in the first instance. Accordingly, it is normally
    desirable to let the agency develop the necessary
    factual background upon which decisions should be based.
    And since agency decisions . . . frequently require
    expertise, the agency should be given the first chance
    to . . . apply that expertise. And of course it is
    generally more efficient for the administrative process
    to go forward without interruption than it is to permit
    the parties to seek aid from the courts at various
    intermediate stages.

McKart v. United States, 395 U.S. 185, 193–94, 89 S. Ct. 1657,
1662–63, 23 L. Ed. 2d 194 (1969).

    The need for the Plaintiffs to present their grievances to

the Board is unaffected by their request for state law damages

that are relief beyond the Board’s power to grant.        E.g., Miller,

2018 WL 934827, at *2 (the plaintiffs must present their

grievances to the Board before pursuing common law damage claims

in this Court); Howard v. Totalfind E&P USA, Inc., 899 So. 2d


                                   6
        Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 7 of 9



882, 888 (Miss. 2005); Town of Bolton v. Chevron Oil Co., 919 So.

2d 1101, 1107-08 (Miss. Ct. App. 2005).

     Finally, the Court finds no exception to the doctrine of

administrative exhaustion that would excuse the Plaintiffs from

first pursuing to conclusion their remedies at the Board.             In

deciding if it should excuse the Plaintiffs’ failure to exhaust,

the Court considers whether (1) pursuing an administrative remedy

would cause irreparable harm; (2) the Board “clearly” lacks

jurisdiction; (3) the Board’s position is illegal; (4) a legal

issue is dispositive; (5) exhaustion would be futile; and (6) the

suit is more efficiently resolved in this court.            Miller, 2018 WL

934827, at *2-3; Pub. Emp. Retirement Sys. Of Miss. v. Hawkins,

781 So. 2d 899, 906 (Miss. 2010) (per curiam).

     First, on this record, the Court sees no irreparable harm

from permitting the Board to proceed.          Denbury estimates that the

trial at the Board on its pending Petition should take place in

March 2021 and that the Board’s order should become final in April

2021.     Reply Brief [ECF No. 35 at 8].       A delay of approximately

several months while the Board uses its expertise to recalculate

the tract factors, an essential exercise in the resolution of this

lawsuit, is not harmful to the parties.          Second, the Mississippi

Oil and Gas Board statutes cited above, the existing 1998 Order,

and the Petition now pending before the Board confirm the Board’s

                                       7
     Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 8 of 9



jurisdiction to establish the tract factors at issue.         Third, no

party has presented evidence, or even alleged, that the Board has

taken an illegal position on any issue related to the Plaintiffs’

case, and the Court is not aware of any such position. Fourth, the

parties have not raised a dispositive legal issue that must be

dealt with in this Court prior to the Board’s recalculation of the

tract factors.   Fifth, the discussion above demonstrates that

exhaustion before the Board would not be futile.        The Plaintiffs

themselves concede that exhaustion could serve a useful purpose in

that the Board’s determination of the tract factors may be used as

a component of certain alleged damages.       Response in Opposition

[ECF No. 31 ¶ 6].   Lastly, it is patently clear to this Court that

the recalculation of tract participation factors in a compulsory

fieldwide unit, which all parties must agree is necessary to the

resolution of this lawsuit, requires the expertise and unique

knowledge of the Board.    Such a determination is squarely within

the Board’s domain and cannot be more efficiently resolved by this

Court.

     Accordingly,

     IT IS HEREBY ORDERED that Defendant Denbury Onshore, LLC’s

Motion to Dismiss/Stay [ECF No. 21] is GRANTED IN PART as to its

request for a stay and DENIED IN PART as to its request to dismiss

this action;

                                    8
     Case 5:20-cv-00180-DCB-MTP Document 37 Filed 03/01/21 Page 9 of 9



     IT IS FURTHER ORDERED that this action is STAYED in its

entirety pending the ruling of the Mississippi Oil and Gas Board

on Defendant Denbury Onshore, LLC’s Petition, Docket No. 3-2021-D,

and the exhaustion of all administrative remedies before said

Board.

     SO ORDERED, this the 1st day of March, 2021.


                                           /s/ David Bramlette_________
                                          UNITED STATES DISTRICT JUDGE




                                    9
